 
Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement"), originally
effective as of March 15, 2001 (the “Effective Date”), is amended and restated
on December 23, 2008, by and between COMPUCREDIT CORPORATION, a Georgia
corporation ("CompuCredit"), and RICHARD W. GILBERT, an individual resident of
the State of Georgia ("Employee").  This Agreement amends, restates and
supersedes the employment agreement between CompuCredit and the Employee that
became effective as of the Effective Date (the “Previous Employment Agreement”).
 
W I T N E S S E T H:


WHEREAS, the parties desired to enter into a written agreement for the
employment of Employee by CompuCredit on the terms and conditions hereinafter
stated which superseded any and all written or oral arrangements between the
parties concerning the subject matter hereof, including, without limitation,
that certain employment agreement between CompuCredit and Employee dated as of
January 1, 1999, as amended from time to time; and
 
WHEREAS, CompuCredit and the Employee entered into the Previous Employment
Agreement, effective as of March 15, 2001; and
 
WHEREAS, CompuCredit and the Employee now desire to amend and restate the
Previous Employment Agreement to reflect the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
CompuCredit and Employee agree as follows:
 
1.           RELATIONSHIP ESTABLISHED.  Upon the terms and subject to the
conditions of this Agreement, CompuCredit hereby employs Employee to perform
services (the "Services") for CompuCredit as its Chief Operating Officer and as
delegated to him from time to time by the Chief Executive Officer of
CompuCredit, or his designee, consistent with those generally associated with
that position.  Employee hereby agrees to devote substantially all of his
business efforts toward performing the Services, which efforts shall constitute
not less than a minimum average of forty (40) hours per week.  In his
performance of the Services, Employee shall comply with applicable CompuCredit
policies and procedures.  If there is any conflict between such policies and
procedures and this Agreement, this Agreement shall control.
 
2.           TERM; TERMINATION.
 
2.1           TERM OF EMPLOYMENT.  The term of Employee's employment under this
Agreement shall commence on the date hereof and shall continue indefinitely on
an at will basis, subject to termination at any time by either party on not less
than thirty (30) days prior written notice by either party, or as otherwise
provided pursuant to Section 2.2 of this Agreement.  The period of time Employee
is employed by CompuCredit shall be referred to as the "Term."
 
2.2           TERMINATION OF EMPLOYMENT.
 
(a)           This Agreement shall automatically and immediately terminate upon
the death of Employee; or
 
(b)           Either party may terminate this Agreement upon the Complete
Disability of Employee. "Complete Disability", as used herein, shall mean the
inability of Employee by reason of any physical or mental impairment to perform
fully and effectively, as determined in the reasonable judgment of a competent
physician selected in good faith by CompuCredit, the Services on a full time
basis for an aggregate of 90 days in any period of 180 consecutive days.
 
(c)           In addition to any other rights or remedies available to
CompuCredit, CompuCredit may, in its sole discretion, terminate this Agreement
for Cause effective immediately upon delivery of written notice to Employee.  In
this Agreement, "Cause" means the reasonable, good faith determination of a
majority of the Board of Directors of CompuCredit that:
 
(i)           (A) Employee has committed an act constituting fraud, moral
turpitude, deceit or intentional material misrepresentation with respect to
CompuCredit or any client, customer or supplier of CompuCredit; (B) Employee has
embezzled funds or assets from CompuCredit or any client, customer or supplier
of CompuCredit; or (C) Employee has engaged in willful misconduct or gross
negligence in the performance of the Services;
 
(ii)           Employee has breached or defaulted in the performance of any
material provision of this Agreement and has not cured such breach or default to
CompuCredit's reasonable satisfaction within thirty (30) days after receiving
notice thereof (provided that any breach by Employee of any obligation under
Section 9 will be grounds for immediate termination for "Cause" without any
notice or right to cure); or
 
(iii)           Employee's conduct is materially detrimental to the reputation
of CompuCredit which Employee has not cured (if such conduct is curable in
CompuCredit's reasonable opinion) to CompuCredit's reasonable satisfaction
within ten (10) days after receiving notice thereof.
 
(d)           The date on which this Agreement expires or terminates for any
reason is referred to herein as the "Termination Date."
 
(e)           Employee may terminate this Agreement following a Change of
Control (as defined below), by providing CompuCredit at least thirty (30) days
prior written notice of termination.  For purposes of this Agreement, "Change of
Control" shall mean the acquisition by any single person or entity or related
persons or entities of either substantially all the assets of CompuCredit or
more than fifty percent (50%) of the outstanding and issued common stock of
CompuCredit.
 
3.           COMPENSATION.
 
(a)           During the Term, CompuCredit shall pay Employee as compensation
for the Services an annual salary equal to $175,000.  Such compensation shall be
payable in substantially equal semi-monthly installments or in such other
installments or at such other intervals as may be the policy of CompuCredit from
time to time, but no less frequently than monthly, and shall be subject to such
deductions and withholdings as are required by law or policies of CompuCredit in
effect from time to time.  Employee's salary per annum may from time to time be
adjusted as agreed in writing by both CompuCredit and Employee.
 
(b)           Notwithstanding anything to the contrary herein, if this Agreement
is terminated for any of the reasons set forth in Section 2 hereof, CompuCredit
shall be released of its obligation to pay further compensation or benefits to
Employee as set forth in this Agreement (except for salary already earned under
Section 3(a) hereof payable at the normal times set forth above) and Employee
will not be entitled to any severance or other benefits upon any termination of
his employment hereunder.
 
4.           VACATION.  During the Term, Employee shall be entitled to such
number of weeks of paid vacation in each calendar year of the Term as is
provided in, and in accordance with, CompuCredit's policies in effect from time
to time for management employees.
 
5.           BENEFITS.  During the Term, Employee shall be entitled to
participate in executive employee benefit plans generally provided by
CompuCredit to its executives, but only if and to the extent provided from time
to time in such executive benefits plans and for so long as CompuCredit provides
or offers such benefit plans.
 
6.           REIMBURSEMENT FOR EXPENSES.  CompuCredit shall reimburse Employee
for reasonable out-of-pocket expenses incurred by Employee in connection with
the performance of the Services hereunder for travel, entertainment and other
miscellaneous expenses to the extent such expenses are consistent with
CompuCredit's reimbursement policy as the same shall be in effect from time to
time.  Reimbursement shall be made only against an itemized list of such
expenses submitted to CompuCredit by Employee within thirty (30) days after
being incurred, and, to the extent requested by CompuCredit, receipts and
invoices evidencing such expenses.  In no event shall any such reimbursement be
made later than thirty (30) days after the period for submitting such itemized
list expires.
 
7.           CONFIDENTIALITY.
 
(a)           PROPRIETARY INFORMATION.  Employee acknowledges that as an
employee of CompuCredit, he may from time to time have access to and be provided
with trade secrets (as defined under applicable law), and other confidential,
secret and proprietary information including without limitation, financial
statements or information, technical or nontechnical data, formulae,
compilations, programs, methods, data, financial plans, models, product plans,
marketing or sales strategies, portfolio information, or lists of actual or
potential borrowers, loan program participants or other customers not generally
available to the public concerning any aspect of the products, services or
businesses of CompuCredit, its affiliates, or its and their officers, directors,
employees, advisers, agents or other personnel (collectively, "Proprietary
Information").  Employee agrees that he will not, directly or indirectly,
disclose, publish, disseminate or use any Proprietary Information except as
authorized herein.  Employee may use Proprietary Information to perform the
Services but in doing so will only allow dissemination of Proprietary
Information to any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, government agency,
trust, trustee, entity, unincorporated organization or any other entity on a
strict need-to-know basis (provided such persons are first informed of the
confidential nature of such Proprietary Information and directed to use or
disclose it only as permitted herein).  If disclosure of any Proprietary
Information is required by law, a court or agency of the government, then
Employee may make such disclosure after providing CompuCredit with reasonable
notice, to the extent that providing such notice to CompuCredit is legally
permissible, so that CompuCredit may seek protective relief.
 
(b)           NON-PROPRIETARY INFORMATION.  Notwithstanding the provisions of
Section 7(a) above, the following shall not be considered to be Proprietary
Information:  (i) any information that was in the public domain through no fault
or act of Employee prior to the disclosure thereof to Employee; (ii) any
information that comes into the public domain through no fault or act of
Employee; (iii) any information that is disclosed without restriction to
Employee by a third party (which term shall not include any equity holder,
affiliate, or counsel, accountants and other non-employee representatives of
affiliated entitles, or of any of their respective equity holders, affiliates or
related persons) having the legal right to make such disclosure, and (iv) any
confidential business information that is not a trade secret on the three (3)
year anniversary of the Termination Date; PROVIDED, HOWEVER, that the limited
duration of the confidentiality obligation with regard to Proprietary
Information not constituting a trade secret shall not operate or be construed as
affording Employee any right or license thereafter to use Proprietary
Information, or as a waiver by CompuCredit of the rights and benefits otherwise
available to CompuCredit under the laws governing the protection and
enforceability of patents, trade secret and other intellectual property.
 
(c)           RETURN OF MATERIALS.  On or before the Termination Date, or when
otherwise requested by CompuCredit, Employee will deliver promptly to
CompuCredit all Proprietary Information and all other files, customer lists,
management reports, drawings, memoranda, forms, financial data and reports and
other materials or documents and equipment provided to, or obtained or created
by Employee in connection with the Services (including all copies of the
foregoing, and including all notes, records and other materials of or relating
to CompuCredit or their respective customers) in his possession or control.
 
8.           TRANSFER AND ASSIGNMENT TO COMPUCREDIT.
 
(a)           TRANSFER AND ASSIGNMENT OF WORK PRODUCT.  To the greatest extent
possible, any Work Product will be "work made for hire" (as defined in the
Copyright Act, 17 U.S.C.A. Section. 101 ET SEQ., as amended) and owned
exclusively by CompuCredit.  In this Agreement, "Work Product" means work
product, property, data, documentation, "know-how," concepts, plans, inventions,
improvements, techniques, processes or information of any kind, prepared,
conceived, discovered, developed or created by Employee in connection with the
performance of the Services.  Employee hereby unconditionally and irrevocably
transfers and assigns to CompuCredit all right, title and interest Employee has
or will have, by operation of law or otherwise, in or to any Work Product,
including, without limitation, all patents, copyrights, trademarks, service
marks, trade secrets and other intellectual property rights.  Employee agrees to
execute and deliver to CompuCredit any transfers or other instruments which
CompuCredit may deem necessary or appropriate to vest complete title and
ownership of any Work Product, and all rights therein, exclusively in
CompuCredit.
 
(b)           POWER OF ATTORNEY.  Employee hereby irrevocably constitutes and
appoints CompuCredit as his agent and attorney-in-fact, with full power of
substitution, in the name, place and stead of Employee, to execute and deliver
any and all assignments or other instruments described in Section 8(a) above
that Employee fails or refuses promptly to execute and deliver.  The foregoing
power and agency are coupled with an interest and are irrevocable.
 
9.           COVENANT AGAINST COMPETITION.
 
(a)           Employee acknowledges that the Proprietary Information that he has
acquired and will acquire, prior to and during the Term, includes and will
include information that could be used by Employee on behalf of a Competitor (as
hereinafter defined), its affiliates or others to the substantial detriment of
CompuCredit.  Moreover, the parties recognize that Employee during the course of
his employment with CompuCredit will develop important relationships with
customers and others having valuable business relationships with
CompuCredit.  In view of the foregoing, Employee acknowledges and agrees that
the restrictive covenants contained in this Agreement are reasonably necessary
to protect CompuCredit's legitimate business interests and goodwill.  If this
Agreement is terminated by CompuCredit otherwise than in accordance with Section
2.2 hereof, Employee will only be bound by the covenant against competition if
he is paid at his then current salary for the one (1) year period of time from
and after the Termination Date.  Any such payments to be made during such one
(1) year period shall be made in the same manner as Employee’s annual salary as
of the Termination Date, subject to Section 19 below.
 
(b)           DEFINITIONS.
 
(i)           "COMPETITIVE POSITION"- (A) the direct or indirect equity
ownership (excluding ownership of less than 2% of the equity of an entity listed
on a major U.S. exchange or traded on a NASDAQ over-the-counter market) or
control of all or any portion of a Competitor, or (B) any employment,
consulting, partnership, advisory, directorship, agency, promotional or
independent contractor arrangement between Employee and any Competitor whereby
Employee is required to perform services substantially similar to the Services.
 
(ii)           "COMPETITOR"- Any person or entity who provides products or
services substantially similar to Company Services (as hereinafter defined).
 
(iii)           "CUSTOMERS"- All persons or entities within the Territory (as
hereinafter defined) during the one-year period prior to the Termination Date
(A) to whom Employee offered or sold any of the CompuCredit's products or
services (including, without limitation, any opportunity to participate in any
loan program established by CompuCredit), (B) to whom were offered or sold any
of CompuCredit's products or services or about whom Employee had Proprietary
Information, (C) who were approached by CompuCredit with regard to a product or
services, or (D) who were identified as potential customers by CompuCredit's
models or processes.
 
(iv)           "COMPANY SERVICES"- (A) purchasing, holding, and selling credit
card and home equity loans (purchased, held or sold by CompuCredit), or
portfolios thereof, or both, (B) servicing services, and (C) engaging in the
business of making credit card and home equity loans to consumers.
 
(v)           "TERRITORY"- The United States, which is the territory within
which customers and accounts of CompuCredit will be located and where Employee
will provide Services during the term of his employment under this Agreement.
 
(c)           COVENANTS OF EMPLOYEE.  In consideration of Employee's employment
by CompuCredit and CompuCredit's providing to Employee the consideration
described in Section 3 above, and based on and subject to the provisions set
forth in Section 9(a) above, Employee agrees that, during the Term and for a
period of one (1) year from and after the termination of this Agreement for any
reason, Employee will not, without the prior written consent of CompuCredit,
directly or indirectly for or on behalf of any person or entity other than
CompuCredit, as principal, agent or otherwise:
 
(i)           take any action in furtherance of a Competitive Position,
including, without limitation, entering into a Competitive Position; or
 
(ii)           solicit, entice or induce Customers for the purpose of providing
services competitive with any of the Company Services; or
 
(iii)           solicit, entice or induce (or attempt to do so) to leave
employment with CompuCredit anyone who is or was, during the last year of
Employee's relationship with CompuCredit, an employee of CompuCredit or an
affiliate who would provide similar services to a Competitor.
 
(d)           Employee hereby represents and warrants to CompuCredit that he is
not now a party to any agreement, court order, decree or other restriction which
restricts him from using or disclosing to any party any information deemed to be
proprietary or confidential or deemed to be a trade secret, of which in any way
restricts Employee from engaging in or rendering any of the Services.
 
10.           INTERPRETATION; SEVERABILITY.  All rights and restrictions
contained in this Agreement may be exercised and shall be applicable and binding
only to the extent that they do not violate any applicable laws and are intended
to be limited to the extent necessary so that they will not render this
Agreement illegal, invalid or unenforceable.  It is understood and agreed that
the provisions hereof are severable; if such provisions shall be deemed invalid
or unenforceable as to any period of time, territory, or business activity, such
provisions shall be deemed limited to the extent necessary to render it valid
and enforceable, and the unenforceability of any provisions hereof shall not in
any event cause any other provision hereof to be unenforceable.  No provision of
this Agreement shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.
 
11.           RELIEF.  In the event of any threatened or actual breach of the
provisions of this Agreement by either party, including, without limitation, the
provisions of Section 9, the other party shall be entitled to specific
performance and injunctive relief in addition to any other remedies it may have
at law or in equity.
 
12.           NONWAIVER.  Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted hereunder or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by or on behalf of both parties.
 
13.           NOTICES.  Any notice or other communication required or permitted
hereunder shall be deemed sufficiently given if delivered by hand or sent by
registered or certified mail, return receipt requested, postage and fees
prepaid, addressed to the party to be notified as follows:
 
 
(a)
If to CompuCredit:
CompuCredit Corporation

 
245 Perimeter Center Parkway

 
Suite 600

 
Atlanta, Georgia  30346

 
Attn:  David G. Hanna

 
(b)
If to Employee:
Richard W. Gilbert

 
 



 
or in each case to such other address as either party may from time to time
designate in writing to the other.  Such notice or communication shall be deemed
to have been given as of the date so delivered or five (5) days after the date
so mailed.


14.           GOVERNING LAW.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Georgia.
 
15.           ENTIRE AGREEMENT; AMENDMENT.  This Agreement contains the sole and
entire agreement between the parties hereto with respect to CompuCredit's
employment of Employee and supersedes all prior discussions and agreements
between the parties relating to such employment, including, without limitation,
the Previous Employment Agreement, and any such prior agreements shall, from and
after the date hereof, be null and void.  Employee is a sophisticated
businessperson and has received such documents and other information as he has
deemed necessary to make his own independent judgment as to the merits of this
Agreement and the remuneration that he will receive as a result hereof; further,
it is hereby agreed by Employee that neither CompuCredit nor its affiliates have
made any representation to Employee other than those specifically set forth in
this Agreement.  This Agreement shall not be modified or amended except by an
instrument in writing signed by or on behalf of all of the parties hereto.
 
16.           PARTIES BENEFITED.  This Agreement shall inure to the benefit of,
and be binding upon Employee, CompuCredit, and their respective heirs, legal
representatives, successors and assigns; provided that, as to Employee, this is
a personal service contract and Employee may not assign this Agreement or any
part hereof.
 
17.           TAX CONSEQUENCES.  CompuCredit shall have no obligation to
Employee with respect to any tax obligation Employee incurs as a result of or
attributable to this Agreement, including all supplemental agreements and
employee benefit plans, if any, in which Employee may hereafter participate, or
arising from any payments made or to be made hereunder or thereunder.
 
18.           COUNTERPARTS.  This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed an original, and all of such
counterparts shall together constitute one and the same agreement.
 
19.           NONQUALIFIED DEFERRED COMPENSATION OMNIBUS PROVISION.  It is
intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement which is considered to be deferred compensation
subject to Section 409A of the Internal Revenue Code shall be paid and provided
in a manner, and at such time, including without limitation, payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g., death, disability, separation
from service from CompuCredit and its affiliates as defined for purposes of
Section 409A of the Internal Revenue Code), and in such form, as complies with
the applicable requirements of Section 409A of the Internal Revenue Code to
avoid the unfavorable tax consequences provided therein for non-compliance.  In
connection with effecting such compliance with Section 409A of the Internal
Revenue Code, the following shall apply:
 
(a)           Neither Employee nor CompuCredit shall take any action to
accelerate or delay the payment of any monies and/or provision of any benefits
in any manner which would not be in compliance with Section 409A of the Internal
Revenue Code (including any transition or grandfather rules thereunder).
 
(b)           If Employee is a specified employee for purposes of Section
409A(a)(2)(B)(i) of the Internal Revenue Code, any payment or provision of
benefits in connection with a separation from service (as determined for
purposes of Section 409A of the Internal Revenue Code) shall not be made until
the earlier of (i) Employee’s death or (ii) six (6) months after Employee’s
separation from service (the “409A Deferral Period”).  In the event such
payments are otherwise due to be made in installments or periodically during the
409A Deferral Period, the payments which would otherwise have been made in the
409A Deferral Period shall be accumulated and paid in a lump sum as soon as the
409A Deferral Period ends, and the balance of the payments shall be made as
otherwise scheduled.  In the event benefits are required to be deferred, any
such benefits may be provided during the 409A Deferral Period at Employee’s
expense, with Employee having a right to reimbursement from CompuCredit once the
409A Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.
 
(c)           For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the
Internal Revenue Code.
 
(d)           For purposes of determining time of (but not entitlement to)
payment or provision of deferred compensation under this Agreement under Section
409A of the Internal Revenue Code in connection with a termination of
employment, termination of employment will be read to mean a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code where
it is reasonably anticipated that no further services would be performed after
that date or that the level of bona fide services Employee would perform after
that date (whether as an employee or independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed over the immediately preceding thirty-six (36) month period.
 
(g)           For purposes of this Agreement, a specified employee for purposes
of Section 409A(a)(2)(B)(i) of the Internal Revenue Code shall be determined on
the basis of the applicable 12-month period ending on the specified employee
identification date designated by CompuCredit consistently for purposes of this
Agreement and similar agreements or, if no such designation is made, based on
the default rules and regulations under Section 409A(a)(2)(B)(i) of the Internal
Revenue Code.
 
(h)           Notwithstanding any other provision of this Agreement, CompuCredit
shall not be liable to Employee if any payment or benefit which is to be
provided pursuant to this Agreement and which is considered deferred
compensation subject to Section 409A of the Internal Revenue Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Internal Revenue Code.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
COMPUCREDIT CORPORATION




 
By: /s/ David G. Hanna   

 
David G. Hanna,

 
Chairman and Chief Executive Officer





 
 By: /s/ Richard W. Gilbert  

 
Richard W. Gilbert